Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on November 4, 2019, has been made of record and entered.  In this amendment, claims 4, 8, 9, 12, 14, 17, 22, and 24 have been amended, and claims 3, 5-7, 10, 11, 13, 15, 16, 19, 20, 23, and 26 have been canceled.
No new claims have been added; claims 1, 2, 4, 8, 9, 12, 14, 17, 18, 21, 22, 24, and 25 are presently pending in this application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 4, 8, 9, 12, and 14, drawn to a method for producing a catalyst complex.
Group II, claims 17 and 18, drawn to a water-insoluble catalyst complex.
Group III, claims 21, 22, and 24, drawn to a particulate, water-insoluble catalyst complex.
Group IV, claim 25, drawn to a catalyst complex comprising a physical admixture of particles of a water-insoluble zinc hexacyanocobaltate with particles of an M3 metal oxide.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through IV lack unity of invention because even though the inventions of these groups require the technical feature of a catalyst complex, this technical feature is not a special technical feature as it does Laitar et al. (U. S. Patent No. 9,040,657).  
Laitar et al. disclose a catalyst mixture comprising a double metal cyanide complex and a magnesium, Group 3-Group 15 metal or lanthanide series metal compound (defined as “MG3-15LA compound”) in which magnesium, Group 3-Group 15 metal or lanthanide series metal compound is bonded to at least one alkoxide, aryloxy, carboxylate, acyl, pyrophosphate, phosphate, thiophosphate, dithiophosphate, phosphate ester, amide, siloxide, hydride, carbamate, or hydrocarbon anion, and wherein the magnesium, Group 3-Group 15 metal or lanthanide series metal compound is devoid of halide anions (col. 4, lines 55-65).
The double metal cyanide complex disclosed in Laitar et al. is comparable to that recited in Applicants’ claims 17 and 18 (col. 5, line 56 to col. 6, line 30); the MG3-15LA compound corresponds to "pM3wA2z" in Applicants’ claim 17.  See col. 6, lines 39-45, col. 8, line 48 to col. 9, line 25, col. 9, line 54 to col. 10, line 4, and col. 11, lines 32-65.
	Because Laitar et al. disclose a catalyst mixture reading upon the catalyst complex recited in Applicants’ claims 17 and 18, the technical feature of Applicants’ claims does not make a contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an 
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        October 22, 2021